DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Statutory Subject Matter - Claims 12-20 
Claims 12-20 recite “A computer readable storage medium comprising instructions" are considered to be directed to statutory subject matter as the specification clearly defines “A computer readable storage medium” to exclude a carrier wave in  [0115] “The term “computer-readable storage medium” shall also be taken to include any medium other than a carrier wave that is capable of storing or encoding a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure. ” 

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
No single or combination of prior art was found to suggest the following:
generating a first function for a first color channel based on a) intensities of the first color channel at the one or more pixel locations in the first set of pixel locations and b) depth values associated with the one or more pixel locations in the first set of pixel locations, wherein the first function comprises a first variable for a first image axis, a second variable for a second image axis and a third variable for a third image axis; and 
The closest prior art, US 10835349 B2 from the same applicant teaches the rest of the claim limitation and 
 a first parametric function for a first color channel based on intensities of the first color channel at the pixel locations in the first set of pixel locations, wherein the first parametric function comprises a first variable for a first image axis and a second variable for a second image axis; and generating a new image based on the image data and the blurred color representation of the teeth, wherein a shape of the teeth is based on the image data and a color of the teeth is based on the blurred color representation of the teeth, while completely silent RE determining and/or applying a depth function to the newly generated image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, teach generating virtual 3D simulation models for different dental . 
US 20200268495 A1	METHOD FOR USING A DYNAMIC VIRTUAL ARTICULATOR FOR SIMULATING OCCLUSION WHEN DESIGNING A DENTAL PROSTHESIS FOR A PATIENT, AND DATA CARRIER
US 20200065997 A1	SYSTEM COMPRISING A COLOR SELECTION AID AND A METHOD FOR DETERMINING TOOTH COLORS
US 20180110590 A1	SYSTEMS AND METHODS FOR DENTAL TREATMENT UTILIZING MIXED REALITY AND DEEP LEARNING
US 20180042698 A1	METHOD FOR MONITORING AN ORTHODONTIC TREATMENT
US 20170143457 A1	METHOD AND SYSTEM FOR DESIGNING AND PRODUCING DENTAL PROSTHESES AND APPLIANCES
US 20160295191 A1	METHOD AND APPARATUS FOR COLOUR IMAGING A THREE-DIMENSIONAL STRUCTURE
US 20150089446 A1	PROVIDING CONTROL POINTS IN IMAGES
US 20130286174 A1	INTRAORAL VIDEO CAMERA AND DISPLAY SYSTEM
US 20090291417 A1	INTERACTIVE ORTHODONTIC CARE SYSTEM BASED ON INTRA-ORAL SCANNING OF TEETH
US 20080316209 A1	Image-Based Viewing System
US 20080020340 A1	SYSTEM AND METHOD FOR AUTOMATIC CONSTRUCTION OF ORTHODONTIC REFERENCE OBJECTS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/Primary Examiner, Art Unit 2619